         Case 2:19-cv-02491-JAR-JPO Document 60 Filed 02/06/20 Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS


In re: CCA Recordings 2255 Litigation,
                         Petitioners,
v.                                                        Case No. 19-cv-2491-JAR

United States of America,                                 (This Document Relates to All Cases)
                                      Respondent.


                                                    ORDER

         On November 19, 2019, the court ordered the parties to meaningfully confer and

attempt to reach agreement on the information fields that will be included on fact sheets

and privilege logs prepared for each petitioner.1 Petitioners have filed a motion (ECF No.

59), stating the parties have reached agreement on the privilege-log format and on all but

one field on the fact sheets. Specifically, the parties disagree about whether the fact sheets

should include a field that notes whether the “government has documentary evidence that

Petitioner signed a ‘Monitoring of Inmate/Detainee Telephone Calls’ intake form.”

Petitioners ask the court to prohibit inclusion of this telephone-intake field.

         First, the court commends the parties for reaching consensus on the privilege-log

format and on all but one field of the fact sheets. The court appreciates the time, effort,

and reasonableness of the lawyers involved in reaching these agreements.




         1
             ECF No. 38.
                                                      1
O:\19-2491-JAR, In Re CCA\-59.docx
         Case 2:19-cv-02491-JAR-JPO Document 60 Filed 02/06/20 Page 2 of 2




         As to the single point of disagreement, the court finds the telephone-intake field

should be included on the fact sheets. This ruling does not change or impact any of Judge

Robinson’s rulings in Black. Although in Black Judge Robinson rejected the government’s

argument that a petitioner’s signature on a “Monitoring of Inmate/Detainee Telephone

Calls intake form” alone constituted waiver, the order was not dispositive on the waiver

issue.2 Whether or not a petitioner signed the form is relevant (even if not dispositive) to

the government’s waiver defense.

         IT IS THEREFORE ORDERED that petitioners’ motion to exclude the telephone-

intake field on the fact sheets is denied.

          Dated February 6, 2020, at Kansas City, Kansas.

                                                    s/ James P. O=Hara
                                                   James P. O=Hara
                                                   U.S. Magistrate Judge




         2
             United States v. Carter, No. 16-cr-20032-JAR, ECF No. 758.
                                               2
O:\19-2491-JAR, In Re CCA\-59.docx
